Citation Nr: 0729916	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  02-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an initial compensable evaluation for a 
chip fracture of the navicular bone of the left ankle.

2.  Entitlement to a compensable evaluation for a ganglion 
cyst of the right wrist.

3.  Entitlement to a compensable evaluation for a benign 
fibroma of the left side of the neck.

4.  Entitlement to a compensable evaluation for a sebaceous 
cyst of the left ear canal.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to a compensable evaluation under 38 C.F.R. § 
3.324.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The appeal was previously before 
the Board in October 2003 and November 2006 for additional 
development of the record.  The case has been returned to the 
Board for further appellate review.

The claims for entitlement to service connection for a 
psychiatric disorder and entitlement to a 10 percent rating 
based on multiple non-compensable service-connected 
disabilities under 38 C.F.R. § 3.324 are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The veteran's service-connected chip fracture of the 
navicular bone of the left ankle has been manifested by full 
dorsiflexion and plantar flexion; pain, swelling, deformity, 
and instability are not objectively shown.

2.  The veteran's ganglion cyst of the right wrist is 
productive of no disability; the ganglion cyst has resolved.

3.  The medical evidence of record indicates veteran's 
service-connected benign fibroma of the left side of the neck 
is manifested by a well-healed, nontender scar which cause no 
functional limitation.

4.  The veteran's sebaceous cyst of the left ear canal is 
productive of no disability; the sebaceous cyst has resolved.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a chip 
fracture of the navicular bone of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5271 (2007). 

2.  The criteria for a compensable rating for ganglion cyst 
of the right wrist are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2005); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7819 (2007).

3.  The criteria for a compensable rating for a benign 
fibroma of the left side of the neck are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2007).

4.  The criteria for a compensable rating for a sebaceous 
cyst of the left ear canal are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2005); 38 C.F.R. § 4.118, Diagnostic Code 7819 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2002, June 2003, May 2004 and 
February 2006, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in a March 
2006 Supplemental Statement of the Case.  Although the notice 
was not sent in a separate letter followed by an 
adjudication, the veteran is not prejudiced as the claims are 
denied on appeal.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case the 
initial notice was provided prior to the appealed July 2002 
rating decision in keeping with Pelegrini.  On the other 
hand, notice was not given prior to the appealed December 
2001 decision; however, the Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provides sufficient findings upon which to 
adjudicate the claim.  There is no duty to provide another 
examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

General Criteria-Increased Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. § Part 4 (2007).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

In every instance where the schedule does not provide a zero 
percent evaluation for the diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally  38 C.F.R. § 4.1 
(2007);  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" are required.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Left Ankle

The RO has evaluated the veteran's service-connected chip 
fracture of the navicular bone of the left ankle as 
noncompensably disabling under Diagnostic Code 5271 for 
limited motion of the ankle.  Under that code, a 10 percent 
rating is warranted for moderate limitation of motion and a 
20 percent rating for marked limitation of motion.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5271) (2007).  Normal range of 
motion of the ankle is measured as 0-20 degrees of 
dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71 (Plate II).

The veteran's service medical records show that he suffered a 
chip fracture of the left navicular bone.  Based on the 
service medical records, the RO granted service connection 
for chip fracture of the left navicular bone of the left 
ankle and assigned a noncompensable evaluation.  The veteran 
has appealed the initial assigned evaluation.

At a January 2003 RO hearing, the veteran reported that he 
had to drag his foot and that he experienced numbness and 
stinging pain the left foot.  He complained of flare-ups and 
swelling two to three times a week.

The veteran underwent a VA examination in February 2003 and 
reported that when he wiggled his left ankle, he could hear a 
cracking sound.  He also felt a pulling sensation above the 
medial malleolus.  If he walked all day, he might have some 
aching over the dorsal aspect of the ankle joint.  He denied 
any locking, fatigability or lack of endurance of the left 
ankle.  With regard to flare-ups, he reported that the 
frequency depended on whether he walked long or if he jogged 
for more than four miles three times a week.  The examiner 
noted no additional limitation in motion or functional 
impairment during flare-ups.  There were no episodes of 
dislocation or recurrent subluxation.  Range of motion of the 
ankle was normal.  Dorsiflexion was from 0 to 20 degrees, 
lateral flexion was from 0 to 45 degrees, inversion was from 
0 to 30 degrees and eversion was from 0 to 20 degrees.  The 
joint was not painful on motion.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  The joint was very stable.  There were 
occasional cracking sounds when the veteran wiggled the 
ankle.  There was no evidence of ankylosis.  An x-ray report 
of the left ankle was normal.  The diagnosis was status post 
left ankle injury with minor residual.

On VA examination in February 2006, the veteran complained of 
constant daily aching pain on the top of the foot as well as 
cracking and popping sound with motion.  He reported a 
"pulling" sensation from there into the lower part of the 
leg.  He also reported increased pain and swelling upon 
prolonged standing.  He stated that he experienced flare-ups 
of the ankle one to two times a week; however, he had not had 
to miss work for such flare-ups.  The flare-ups also had not 
affected his ability to do his usual exercises.  He did not 
use a brace or wrap or any special footwear or inserts.  
There were no instability issues.  The examiner noted that 
the veteran's complaints of flare-ups were subjective and not 
really incapacitating in nature.  The veteran was able to 
continue with his work and usual daily activities.  

Physical examination of the left ankle revealed that it was 
symmetric and normal in appearance with no malalignment or 
deformity.  There was no effusion, redness, heat or 
inflammation.  Range of motion in active and passive 
positions and multiple repeated maneuvers was normal with no 
limitation.  Dorsiflexion was to 20 degrees.  Plantar flexion 
was to 45 degrees.  Inversion was to 30 degrees and eversion 
was to 20 degrees.  Crepitus was noted with motion.  The 
veteran grimaced a bit with extremes of motion.  The examiner 
noted no change in motion or further limitation on repeated 
and resisted testing.  The veteran was able to rise and walk 
on his toes.  There was tenderness at the proximal, dorsal 
aspect of the left foot and distally to the medial malleolus.  
Gait was normal.  There was no ankylosis or signs of 
inflammatory arthritis.  It was noted that x-rays taken in 
2003 were normal and that current x-rays were also normal.  
The diagnosis was left foot, navicular chip fracture, with 
residual symptoms. 

The Board notes that VA's rating schedule does not define 
"moderate" or "marked" limitation of motion under 
Diagnostic Code 5271.  As noted above, normal range of motion 
of the ankle is measured as 0-20 degrees of dorsiflexion and 
0-45 degrees of plantar flexion.  Here, in light of the 
findings noted on the February 2003 and 2006 VA examinations, 
and an absence of evidence to the contrary since the award of 
service connection, the Board finds that the veteran's 
limitation of motion of the left ankle demonstrated full 
motion of the ankle joint.  Thus, the initial noncompensable 
rating is appropriate and a higher rating is not warranted 
under Diagnostic Code 5271.  This includes consideration of 
functional loss due to pain because none was objectively 
shown during either examination (although the veteran 
reported subjective pain and swelling of the ankle).  As 
these results do not approximate even moderate limitation of 
motion, the Board finds that a compensable initial rating is 
not warranted for chip fracture of the navicular bone of the 
left ankle.

A higher initial rating is also not warranted for the left 
ankle under other diagnostic codes relating to the ankle 
because ankylosis, malunion of the os calcis or astragalus, 
or an astragalectomy has not been shown.  See 38 C.F.R. § 
4.71a (Diagnostic Codes 5270, 5272, 5273, and 5274).

Ganglion Cyst, Benign Fibroma and Sebaceous Cyst 

The veteran is currently receiving noncompensable ratings for 
a ganglion cyst on the right wrist, a benign fibroma on the 
left side of the neck, and a sebaceous cyst on the left ear 
canal.  In particular, he is rated for the scarring residuals 
under 38 C.F.R. § 4.118, Diagnostic Code 7819.  The rating 
criteria under 38 C.F.R. § 4.118 changed, effective August 
2002.  The veteran will be rated under the version most 
favorable to his claims for periods after August 2002 and the 
prior regulation is applied to rate the veteran's 
disabilities for periods before.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); 38 C.F.R. § 3.114(a).

Under the old regulations, benign new growths on the skin 
shall be rated as "scars, disfigurement, etc."  38 C.F.R. § 
4.118, Diagnostic Code 7819 (2002).  The Board has reviewed 
all possibly applicable rating criteria and finds that to be 
the most appropriate for the veteran's ratings.  Diagnostic 
Codes 7801 and 7802 under the old regulations are 
specifically for burn scars and do not apply to this 
veteran's claims. Diagnostic Code 7803 allows a 10 percent 
rating for scars that are superficial, poorly nourished, with 
repeated ulceration.  Diagnostic Code 7804 allows 10 percent 
for scars that are superficial, tender and painful on 
objective demonstration. Other scars are rated under 
Diagnostic Code 7805 based upon limitation of function.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002).

The amended regulations instruct VA to rate benign skin 
neoplasms as disfigurement of the head, face or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or impairment of function.  38 C.F.R. § 4.118, Diagnostic 
Codes 7819 (2007).  Diagnostic Code 7801 allows a 10 percent 
rating for scars, other than on the head, face or neck, that 
are deep or that cause limited motion, and that cover an area 
exceeding 6 square inches.  Diagnostic Code 7802 allows 10 
percent for scars, other than the head, face, or neck, that 
are superficial and that do not cause limited motion, and 
that cover an area of 144 square inches or greater.  
Superficial, unstable scars are awarded 10 percent under 
Diagnosic Code 7803, and superficial scars that are painful 
on examination are awarded 10 percent under Diagnostic Code 
7804.  Other scars are rated based upon limitation of 
function of the affected part under Diagnostic Code 7804.  
See 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2007).

The veteran's claims for increased evaluations for his wrist, 
neck and ear disorders was received in November 2000.

Private treatment records dated in January 2001 show that the 
veteran had a mass removed from his neck with no cyst 
identified.  

In relation to his claims, the veteran was afforded a VA 
examination in July 2001.  The examiner noted that the 
veteran had a mass removed from his neck in January 2001 and 
continued to have a stellate keloid scar 1 cm by 1.2 cm with 
a 4 mm elevation.  The veteran also had a ganglion cyst of 
the right wrist, status post needle aspiration, which 
continued to be painful when lifting more than 70 or 80 
pounds and a small firm mass continued in the area.  There 
was, however, no scar.  Physical examination of the left 
posterolateral neck revealed no tenderness.  The scar was 
adherent to the underlying tissues.  The texture was 
stellate, raised.  There was no ulceration or breakdown of 
the skin.  There was scant underlying tissue loss.  There was 
no inflammation or edema.  The color of the scar was 
essentially consistent with surrounding skin.  Disfigurement 
was minimal.  There was no limitation of function due to 
scar.  The diagnosis was scars with no limitation and minimal 
cosmetic defect.   

At a January 2003 RO hearing, the veteran reported that with 
respect to the ganglion cyst, his right wrist was weaker than 
his left.  He stated that the fibroma on the left side of his 
neck "tightens up" his neck and that he felt that removal 
of the sebaceous cyst from his left ear left a hole in his 
ear which caused him to have tonsillitis.

The veteran underwent a VA examination of the skin in 
February 2003.  He was diagnosed as having a history of 
benign fibroma on the left side of the neck which was removed 
in 2001.  There were no residuals except for a small, non-
disfiguring, non-dysfunctional scar.  He was also diagnosed 
as having a history of sebaceous cyst, left ear canal, 
removed.  There were no objective residuals.   

A February 2003 VA examination also included examination of 
the veteran's right wrist.  He reported that following 
removal of the ganglion cyst, he had had no pain or 
complaints; however, he thought that the right wrist was a 
little weaker than the left.  There was no locking, 
fatigability or lack of endurance of the right wrist.  No 
flare-ups of the wrist were reported.   

The veteran underwent a VA examination of the skin in 
February 2006.  The examiner noted that the ganglion cyst on 
the right wrist, the benign fibroma on the left side of the 
neck, and the sebaceous cyst on the left ear canal have all 
been dealt with with resolution and without recurrence.  
There were no current symptoms referable to these resolved 
lesions.  

As for the right wrist, the veteran was currently complaining 
of pain and some intermittent paresthesia in the fingers in 
the same volar aspect of the right wrist where the ganglion 
cyst was located.  Evaluation of the wrist revealed that he 
likely had some mild carpal tunnel syndrome.  The examiner 
clarified that this was in no way considered related to the 
formerly present, now absent, ganglion cyst of the right 
wrist.  There was also a 5 mm raised cystic mass consistent 
with a ganglion cyst; however, the examiner stated that this 
was a coincidental, concomitant lesion of the same type as 
the service-connected right wrist ganglion, but not 
etiologically caused by, or otherwise related to the lesion 
that was present on the right wrist.  There was no change or 
limitation of motion of the right wrist.  

As for the left side of the neck, there continued to be a 
stellate, keloid scar 1 cm by 1.2 cm, 4 mm elevation.  The 
scar was nontender and there was no constriction, breakdown 
or disfigurement.  The scar was slightly darker in pigment 
than surrounding skin.  

As for the left ear, the pinna/auricle and the canal were 
without abnormality.  There was no scar or residual cystic 
structure noted.  

The diagnoses were right wrist, resolved ganglion cyst; left 
neck, superficial scar from removal of benign fibroma; and 
left ear canal, resolved sebaceous cyst.

As explained above, under both the current and former version 
of Diagnostic Code 7805, scars must be rated based on the 
limitation of function of the affected part.  

Although the veteran asserts that he had pain in his right 
wrist, the Board notes that when examined in February 2006, 
the examiner noted that the ganglion cyst of the right wrist 
has been resolved.  The examiner emphasized that the 
veteran's current complaints regarding his right wrist are 
not due to his service-connected ganglion cyst.  

With regard to the removal of the benign fibroma on the left 
side of the neck, VA examinations in July 2001, February 
2003, and February 2006, revealed a small, non-disfiguring, 
non-dysfunctional scar.  The medical evidence does not 
demonstrate any functional loss due to the scar.  

With regard to the removal of the sebaceous cyst of the left 
ear canal, VA examinations in February 2003 and February 
2006, revealed no scar or any other objective residuals.

As the medical evidence shows that the veteran's service-
connected ganglion cyst of the right wrist, benign fibroma of 
the left side of the neck, and sebaceous cyst of the left ear 
canal have essentially resolved, compensable evaluations are 
not warranted for any of these disorders.  


ORDER

Entitlement to a compensable initial evaluation for a chip 
fracture of the navicular bone of the left ankle is denied.

A compensable evaluation for ganglion cyst of the right wrist 
is denied.

A compensable evaluation for a benign fibroma of the left 
side of the neck is denied.

A compensable evaluation for a sebaceous cyst of the left ear 
canal is denied.


REMAND

The veteran's claim for service connection for a psychiatric 
disorder warrants further development.  

The Board finds that there are conflicting medical opinions 
of record with regard to the onset and etiology of the 
veteran's psychiatric disorder.

The veteran's service medical records show that in a report 
of medical history in September 1993, the veteran indicated 
that he was treated for "stress" in Stuttgart, Germany.  
The service medical records are otherwise silent for any 
treatment or diagnoses of a mental disorder.

The veteran has not received any post-service medical 
treatment for a psychiatric disorder.  

A VA examiner in August 2001 concluded that that it was 
unlikely that any current depression that the veteran may 
have was caused or aggravated by military service.  The 
examiner felt that the depression that the veteran reported 
during the military as consistent with feelings of 
homesickness or temporary adjustment disorder and was not 
related to any current depression.  

On the other hand, a VA examiner in March 2006 concluded that 
it was more likely than not that the veteran's military 
experiences did contribute to his present problems, but some 
problems observed appear likely to be more long-standing 
(e.g., originating in childhood).  The examiner's conclusion 
was partially based on the veteran's assertions of reported 
sexual harassment from his superiors during service from the 
veteran.  The veteran had not reported sexual harassment in 
the previous VA examination. 

As the March 2006 VA examiner's opinion is clearly 
inconsistent with the August 2001 VA examiner's opinion and, 
the Board finds that further VA examination is warranted.  

The Board also notes that resolution of the claim under 38 
C.F.R. § 3.324 is dependent upon resolution the issue of 
service connection for a psychiatric disorder.  Therefore, it 
must be remanded as well.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for a 
psychiatric disorder, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  Thereafter, the AMC should arrange for 
an examination of the veteran by a VA 
psychiatrist to determine the current 
diagnosis and etiology of any psychiatric 
disorder present.  The examiner should 
provide a medical opinion as to whether it 
is at least as likely as not any current 
psychiatric disorder is the result of the 
veteran's active service as opposed to 
being due to some other factor or factors.  
A copy of this remand must be provided to 
the examiner.  The psychiatrist must 
review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.

3.  After conducting any additional 
indicated development, the issues on 
appeal should be readjudicated.  In the 
event that the claims are not resolved to 
the satisfaction of the appellant, he and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


